DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on June 13, 2022. Applicant has amended claims 1, 10-11.  Currently, claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-15 are withdrawn in light of applicant’s amendments to claims 1, 10-11.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 6/13/22 have been considered but are not persuasive.  Applicant argues on p. 7 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues that the cited art does not teach the amended language.  Examiner disagrees and notes that based on a production schedule which is determined in advance is shown to obvious by Masami  at para [0022] by showing that the creating scheduling plan is based on a shipping plan and required time for each process.  Examiner further notes applicant’s arguments concerning wherein the production schedule is provided to the schedule creation device from outside is moot in light of the Phillips reference at para [0011], which was not used in the rejection of the independent references before the independent claims were amended.  Therefore, the claims remain rejected under 103.     

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masami et al. (JP2001117624A) (3/12/21 IDS citation no. 2) in view of Kilibarda et al. (US 2019/0135549 A1) (hereinafter Kilibarda) in view of Phillips et al. (US 2019/0180229 A1) (hereinafter Phillips)

Claims 1, 10-11:
Masami, as shown, discloses the following limitations of claims 1, 10-11:
A schedule creation device (and corresponding method and program) for creating a transport schedule of a transport device on which a product is transported to a work position determined for each production process by the automated transport device (see para [0009], showing creating a schedule for transporting loads), based on a production schedule which is determined in advance (  ) and defines an execution time of a production work for each production process in a production line configured to perform the production work at the work position determined for each production process to manufacture the product, such that the production work is started at the execution time defined in the production schedule (see para [0022], showing that the creating scheduling plan is based on a shipping plan and required time for each process which shows based on a schedule determined in advance and see para [0024]-[0027], showing completion time for each process and where the input date and time can be considered the start time) 
the schedule creation device comprising: a schedule creation unit that sets a first score to the work position and a transport path of the transport device, sets a second score to the product (see para [0011], showing time required for each process where it would be obvious to one of ordinary skill in the art that time in this context is a type of score that improves the scheduling in Masami by enabling comparisons ), and decides the product to be transported by the transport device from among the products present at a plurality of the work positions based on the first score and the second score (see para [0028], showing defining a transport priority and see para [0031], showing dispatching rule)
Masami does not specifically disclose an output configured to output an instruction to the automated transport device to cause the automated transport device to move along the transport path to transport the product decided by the schedule creation unit from a first work position within the plurality of the work positions to a second work position within the plurality of the work position.  In analogous art, Kilibarda discloses the following limitations:
an output configured to output an instruction to the automated transport device to cause the automated transport device to move along the transport path to transport the product decided by the schedule creation unit from a first work position within the plurality of the work positions to a second work position within the plurality of the work positions (see para [0031]-[0033], "The components may be transported from place-to-place in an industrial facility, for example, moving components from, for example, a storage area in one portion of an industrial facility to an active production assembly line in another portion of the industrial facility. The present invention may have other uses and applications as known by those skilled in the art....an autonomous, or semi-autonomous, device and/or a form of an automated guided vehicle (AGV) wherein, in one example, preprogrammed instructions as to a route or path of travel 24 are stored and executed by a control system onboard the transfer device 14. In an alternate example discussed below, transport device may not include a predetermined or prestored in memory path to travel. Alternately, transport device may wirelessly receive data signals or instructions “on-the-fly” which direct the direction of movement, rate of travel, or other operations of device 14.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami with Kilibarda because instructing an automated transport device enables more effective assembly by more efficiently maneuvering a plurality of workstations (see Kilibarda, para [0003]-[0008]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transport system as taught by Kilibarda in the production management system of Masami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Masami and Kilbarda do not specifically disclose wherein the production schedule is provided to the schedule creation device from outside.  In analogous art, Phillips discloses the following limitations:
wherein the production schedule is provided to the schedule creation device from outside (see para [0011], "Some implementations, described herein, may provide a scheduling platform that gathers data from product location devices (e.g., devices located at locations that house a product), from courier devices (e.g., devices associated with independent contractors, drones, carriers, or the like), and/or from third party devices (e.g., devices that provide traffic data, weather data, and/or the like). Using the data gathered, the scheduling platform may determine (e.g., calculate) a delay associated with any given order for a product, the delay providing an indication of how long it takes to prepare and deliver the product.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Kilibarda with Phillips because using a schedule from the outside enables delivery in a more timely manner by having more data to use (see Phillips, para [0027]).              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for product delivery as taught by Phillips in the Masami and Kilibarda combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Masami discloses the following limitations:
wherein the schedule creation unit sets the first score based on whether or not passage of the transport device to the work position and the transport path is possible (see para [0029], where warning can be considered the score when not possible and see para [0038]-[0039], showing not satisfying the shipping plan and raising priority) and sets, based on a preset priority of each work position, the second score of the product present at the work position (see para [0031], showing various priority or dispatching rule based on different types of time parameters)

Claim 4:
	Further, Masami discloses the following limitations:
wherein the schedule creation unit sets the second score based on a work start time at the work position determined in a predetermined production schedule in addition to the priority of each work position (see para [0025], showing input date and time which represents start time   and see para [0031], showing priority rule based on current position)

Claims 12-14:
Masai does not explicitly disclose the automated transport device configured to move from the first work position to the second work position in response to receiving the instruction from the output unit.  In analogous art, Kilibarda discloses the following limitations:
the automated transport device configured to move from the first work position to the second work position in response to receiving the instruction from the output unit (see para [0030], " the transport system is useful in transporting a component in the form of a progressively assembled workpiece to a workstation and then positioning the workpiece at a workstation for precision work on the workpiece. In one example, the system 10 is used to transport and position automobile body components and subassemblies that are sequentially built through sequentially-positioned workstations along an assembly line. It is understood that system 10 may be used in other applications, for example, in manufacturing processes, or other assembly processes, and other applications where products or articles are transferred through multi-station process lines." and see para [0031]-[0033], [0075], [0078]])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transport system as taught by Kilibarda in the production management system of Masami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masami, Kilibarda and Phillips, as applied above, and further in view of Tadano et al. (US 2020/0293028 A1) (hereinafter Tadano)

Claims 3, 5, 9:
Masami, Kilibarda and Phillips do not specifically disclose wherein the schedule creation unit sets the first score to the work position based on the presence or absence of the product present at the work position and a situation of production work to the product.  In analogous art, Tadano discloses the following limitations:
wherein the schedule creation unit sets the first score to the work position based on the presence or absence of the product present at the work position and a situation of production work to the product (see para [0020], "transportation operation control device according to one aspect of the present invention includes an acquisition means for acquiring presence status information representing presence statuses of articles at a plurality of sites, an influence degree calculation means for calculating a magnitude of a degree of influence of the pre-process site on the transportation source site, using a calculation criterion, based on the presence status information relating to the transportation source site and the pre-process site among the plurality of sites, the pre-process site influencing the presence status of articles at the transportation source site, an importance degree calculation means for calculating a importance degree of the transportation operation for a combination of the transportation source site and the transportation destination site, based on a transportation cost required for a transportation operation of transporting the article from the transportation source site to a transportation destination site among the plurality of sites, the presence status information relating to the transportation source site and the transportation destination site, and the magnitude of the degrees of influence, and an updating means for updating the calculation criterion, based on the presence status information relating to the transportation source site and the transportation destination site after the transportation operation selected based on the importance degree has been performed.")
wherein the creation schedule creation unit updates the first score of the transport path, through which the transport device transporting the product passes, based on the second score of the product that is transported by the transport device (see para [0056]-[0062], showing updating calculations based on dynamic presence of the different articles)
wherein, when the product is allocated to the transport device, the schedule creation unit calculates a correspondence relationship between the work position after the product is transported and the product, calculates the first score after transport and the second score of the product based on the correspondence relationship, and decides the product to be transported next (Fig 10 and para [0112], showing usage rate after completed transaction and then updating calculation management table and see para [0055], where the importance degree shows what transportation operation to perform next)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Kilibarda with Tadano because considering the presence enables more effective balancing of transporting by better transferring articles by using weightings coefficients and improve logistics efficiency (see Tadano, para [0002]-[0009]).        
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transportation operation control method as taught by Tadano in the Masami, Kilibarda and Phillips combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masami, Kilibarda and Phillips, as applied above, and further in view of Aqlan et al. (US 2014/0343711 A1) (hereinafter Aqlan)

Claim 6:
Masami, Kilibarda and Phillips do not explicitly disclose wherein the first score is set to a greater value as a passage of the transport device is harder, the second score is set to a greater value as priority of the production work of the product with the second score is higher, and the schedule creation unit selects the product having the second score set to a greater value than the first score set to the transport path of the product, to which the second score is set, as a transport candidate.  In analogous art, Aqlan discloses the following limitations:
wherein the first score is set to a greater value as a passage of the transport device is harder, the second score is set to a greater value as priority of the production work of the product with the second score is higher, and the schedule creation unit selects the product having the second score set to a greater value than the first score set to the transport path of the product, to which the second score is set, as a transport candidate (see para [0054]-[0055], showing assigning the lower priority  to the product order shipping date)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami, Kilibarda and Phillips with Aqlan because setting the score to the greater priority enables ore effective scheduling by making more optimized determinations to the sequence of operations (see Aqlan, para [0004]).          
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decision support system for order prioritization as taught by Aqlan in the Masami, Kilibarda and Phillips combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:
Masami and Kilibarda do not specifically disclose wherein the schedule creation unit decides to retract the product, to which a maximum second score is set, in a case where there is no product to which the second score greater than the first score set to the transport path of the product is set.  In analogous art, Phillips discloses the following limitations:
wherein the schedule creation unit decides to retract the product, to which a maximum second score is set, in a case where there is no product to which the second score greater than the first score set to the transport path of the product is set (see para [0094], showing removing the request and see para [0062], showing maximum ranges that is used for scheduling platform)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Kilibarda with Phillips retracting the product when there is no greater second score can improve the delivery of products by having a more efficient queue for what the user wants the delivery schedule to be (see Phillips, para [0013]).            
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for product delivery as taught by Phillips in the Masami and Kilibarda combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masami, Kilibarda and Phillips, as applied above, and further in view of Kasper et al. (US 2007/0143131 A1) (hereinafter Kasper).

Claim 8:
Masami, Kilibarda and Phillips do not specifically disclose wherein, in a case where there are a plurality of the transport devices, the schedule creation unit sets the first score of the transport path, through which the transport device having already decided the product to transport passes, to a value such that passage of another transport device is impossible.  In analogous art, Kasper discloses the following limitations:
wherein, in a case where there are a plurality of the transport devices, the schedule creation unit sets the first score of the transport path, through which the transport device having already decided the product to transport passes, to a value such that passage of another transport device is impossible (see para [0040], where setting to disabled prevents the application of priorities for the transportation lane)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami, Kilibarda and Phillips with Kasper because setting the score to such a value enables the user a specific type of user-specific definition such that the optimization has more user control (see Kasper, para [0005]-[0007]).            
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automated cost generator as taught by Kasper in the Masami, Kilibarda and Phillips combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masami, Kilibarda and Phillips, as applied above, and further in view of Kurokawa et al. (US 2018/0365605 A1) (hereinafter Kurokawa).

Claim 15:
Masami, Kilibarda and Phillips do not specifically disclose calculating a possible number of times of transport.  In analogous art, Kurokawa discloses the following limitations:
wherein the schedule creation unit is configured to set the second score by calculating a possible number of times of transport by dividing a time until a production work start time at the work position determined in the production schedule by a time needed for transport, and subtracting the calculated possible number of times of transport from the second score (see para [0065]-[0070], showing calculating a maximum transport volume based on the calendar information and dividing unit where such a calculation could be used with the start time shown in para [0025] of Masami and integrated with the priority rules of para [0031] of Masami)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami, Kilibarda and Phillips with Kurokawa because including a calculation for possible transport can improve efficiency by having a better understanding of the time required in the inventory management (see Kurokawa, para [0001]-[0005]).              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supply chain simulation system as taught by Kurokawa in the Masami, Kilibarda and Phillips combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2019015711 A
Seelinger et al. "Automatic Pallet Engagment by a Vision Guided Forklift"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624